                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 3/16/2020

              -against-
                                                                         19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                               ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that the parties shall appear for a plea hearing on April 9, 2020,
at 1:00 p.m.

       SO ORDERED.

Dated: March 16, 2020
       New York, New York
